



COURT OF APPEAL FOR ONTARIO

CITATION:  Canadian Imperial Bank of Commerce v. Deloitte
    & Touche, 2016 ONCA 922

DATE: 20161208

DOCKET: C61569

Hoy A.C.J.O., Benotto and Huscroft JJ.A.

BETWEEN

Canadian Imperial Bank of Commerce, High River
    Limited Partnership and Philip Services Corp. by its Receiver and Manager,
    Robert Cumming

Plaintiffs (Appellants)

and

Deloitte & Touche, Deloitte
    & Touche LLP, Deloitte Touche Tohmatsu, Deloitte Touche Tohmatsu LLP and
    Deloitte Touche Tohmatsu f/k/a Deloitte Touche Tohmatsu International

Defendants (Respondents)

Thomas J. Dunne, Q.C., John E. Callaghan and Benjamin
    Na, for the appellants, High River Limited Partnership and Canadian Imperial
    Bank of Commerce

Robb C. Heintzman, Michael D. Schafler and Mark G.
    Evans, for the respondents, Deloitte & Touche LLP, Deloitte Touche Tohmatsu
    LLP and Deloitte Touch Tohmatsu f/k/a Deloitte Touche Tohmatsu International

Heard: October 5, 2016

On appeal from the order of Justice Paul M. Perell of the
    Superior Court of Justice, dated December 10, 2015, with reasons reported at 2015
    ONSC 7695, 25 C.C.L.T. (4th) 194.

Hoy A.C.J.O.:

[1]

This appeal illustrates a potential danger when a party brings a motion
    for partial summary judgment.

[2]

In 1998, an accounting fraud was discovered at Philip Services Corp.
    (Philip), a publicly traded company. As a result, Philips financial
    statements were materially restated. Philips financial collapse  including a
    default under its credit facility  followed. Philips lenders and Philip, by
    its receiver and manager, sued Philips auditors, Deloitte,
[1]
and the international association of accounting firms of which Deloitte was the
    Canadian member, Deloitte Touche Tohmatsu f/k/a Deloitte Touche Tohmatsu
    International (Deloitte-Verein). The motion judge granted partial summary
    judgment, dismissing the lenders claim in negligence (negligent
    misrepresentation) against the defendants.

[3]

A four-month trial is scheduled for the fall of 2017 to determine the
    lenders remaining claim for reckless misrepresentation, Philips claims and
    Deloittes third-party claims against certain of Philips directors and
    officers for contribution and indemnity under the
Negligence Act
,
    R.S.O. 1990, c. N.1.

[4]

The threshold issue on appeal is whether the motion judge erred in
    concluding that there was no risk of duplicative or inconsistent findings at
    trial and that granting partial summary judgment was advisable in the context
    of the litigation as a whole. Respectfully, I conclude that the answer to that
    question is yes. In the circumstances, I would allow the appeal and order
    that the lenders claims in negligence against Deloitte and Deloitte-Verein
    proceed to trial with the other claims.

[5]

The lenders also argued that the motion judge erred: in ruling
    inadmissible some of the expert evidence they adduced in response to the
    summary judgment motion; in concluding that the spectre of indeterminate
    liability negated the
prima facie
duty of care that he found Deloitte
    owed to the lenders; and in concluding that Deloitte-Verein did not owe the
    lenders a duty of care.

[6]

As I would order that the lenders negligence claims proceed to trial,
    it is unnecessary to determine these issues. However, for the assistance of the
    trial judge, I will make some comments on the approach taken by the motion
    judge in determining that Deloittes
prima facie
duty of care was
    negated by the spectre of indeterminate liability.

[7]

To provide a framework for what follows, I will begin by outlining the
    nature of the claims advanced by the lenders and Philip and provide an overview
    of the facts.

1.

The
    claims advanced

[8]

Canadian Imperial Bank of Commerce (CIBC) and High River Limited
    Partnership (High River) sued Deloitte and Deloitte-Verein on their own
    behalf and on behalf of all the other lenders (the Original Lenders) who,
    collectively, advanced approximately US $1,000,000,000 to Philip under a US
    $1,500,000,000 credit agreement dated as of August 11, 1997 (the Credit
    Agreement), and their successors and assigns (collectively, the Lenders).The
    Lenders action was certified as a class action. The Lenders seek damages for
    negligence and reckless or negligent misrepresentation.

[9]

Philip, by its receiver and manager, sues Deloitte for breach of
    contract and for professional negligence.

[10]

The
    Lenders and Philip allege (and it is not in dispute) that Deloitte gave unqualified
    opinions in connection with its audits of Philips consolidated financial
    statements for the financial years ending December 31, 1995 and 1996. It is
    also not in dispute that those financial statements materially misstated
    Philips financial position.

[11]

The
    Lenders plead that the Original Lenders relied on those statements in entering
    into the Credit Agreement and that they would not have entered into the Credit
    Agreement and advanced the funds that they did had the consolidated financial
    statements reflected Philips true financial position and results. They further
    plead that Deloitte knew or ought to have known that one of the purposes for
    which Philips audited financial statements and Deloittes opinions were
    prepared was so that they could be provided to the Original Lenders to assist
    them in determining whether, or to what extent, they would advance funds to
    Philip.

[12]

Philip
    pleads that its directors and management relied upon these audited financial
    statements in charting the course of the company and in particular its rapid
    expansion through a series of acquisitions. Philip further pleads that if
    Deloitte had performed its audits in accordance with its contracts with Philip
    and in accordance with the applicable professional standards, Philip would have
    stopped the accounting fraud and would not have embarked upon the string of
    acquisitions that the misstated financial statements made possible.

[13]

The
    Lenders and Philip also claim against Deloitte-Verein. They plead that
    Deloitte-Verein promulgates auditing standards for use by Deloitte firms
    worldwide and set some of the standards by which Deloitte conducted its audits
    of Philip and, accordingly, is responsible for those audits failure to comply
    with applicable professional standards.

[14]

In
    its statement of defence, Deloitte, among other things, denies that the
    Original Lenders and Philip relied on the audited financial statements. It also
    denies that one of the purposes of its audit opinions was to permit [the
    Original Lenders] to make investment or lending decisions in respect of Philip
    or to assist Philips management, directors and shareholders in charting the
    course of the company or making investment decisions. As I will explain
    below, these denials are a key factor in my conclusion that there is a real
    risk of inconsistent findings at trial.

[15]

Deloitte
    pleads that directors and senior management relied or should have relied on
    Philips more current unaudited quarterly financial statements (which were also
    disseminated to analysts and investors) and its unaudited
pro forma
financial statements.

[16]

Deloitte
    further pleads that it was not negligent in the conduct of its audits and that,
    in any event, any losses sustained by the Lenders and Philip are attributable
    to events that occurred well after the frauds were disclosed, and not to any
    negligence on the part of Deloitte.

[17]

Deloitte
    and Deloitte-Verein also deny that Deloitte-Verein is responsible in law for any
    of Deloittes alleged audit failures. These further denials are also a factor
    in my conclusion that there is a real risk of inconsistent findings at trial.

[18]

Deloitte
    sued certain officers and directors, claiming contribution and indemnity as a
    result of their negligence and negligent misstatements, in the event Deloitte
    is adjudged liable to any extent in the main action.

2.

Factual overview

[19]

The
    motion judge made extensive and detailed findings of fact. Because I would
    order that the Lenders negligence claim proceed to trial, I will limit my
    overview to those findings necessary to provide context for the issues
    addressed in these reasons.

[20]

Philips
    business plan was to grow by acquisitions. Deloitte had a close relationship
    with Philip and knew this. Between 1993 and the 1996 year-end, Philip had
    acquired 29 companies for total consideration of $591.7 million. It acquired 30
    more businesses in 1997.

[21]

Deloitte
    knew how Philip went about obtaining financing for its business plans and that
    Philip would disclose its audited financial statements to its lenders in order
    to obtain financing.

[22]

Deloitte
    knew that Philip had entered into a credit agreement with a consortium of
    banks, led by CIBC, in 1994; had amended that agreement twice in 1995 to
    increase the credit limit; and had entered into a new, replacement credit
    agreement in 1996 with an increased credit limit of $550 million (US), also
    with a consortium led by CIBC. Deloitte knew that the 1994 and 1996 credit
    agreements required Philip to provide copies of its audited financial
    statements and an unqualified auditors opinion to the lenders within 120 days
    of the end of Philips financial year.

[23]

Deloitte
    was kept apprised of how much Philip borrowed under its credit facilities,
    whether or not Philip had capacity under those facilities, and Philips need to
    increase its credit facilities for acquisitions. It knew that more acquisitions
    were planned for 1997 and that Philip required a loan of more than $1 billion
    to finance capital acquisitions and operations.

[24]

On
    March 6, 1997, Philip announced it had signed agreements for two more acquisitions:
    one involving $540 million (US) and the other $72 million. Deloitte knew about
    these transactions.

[25]

The
    financial statements and audit opinion were released to Philip for inclusion in
    its 1996 Annual Report in the third week of March 1997 and CIBC received copies
    of them by April 4, 1997. Deloitte knew that the lenders would rely on the
    representations contained in the financial statements.

[26]

On
    April 11, 1997, the 1996 credit agreement was amended to provide for a
    short-term $250 million (US) increase to the credit limit.

[27]

On
    April 22, 1997, Deloitte learned of Philips plan to seek a $1.5 billion (US)
    credit facility to finance its ambitious expansion and acquisition program. It
    knew that lenders would, in the ordinary course, review Philips financial
    statements before making a loan.

[28]

On
    May 7, 1997, Philip advised Deloitte that it had negotiated a new $1.5 billion
    credit facility. On May 15, 1997, CIBCs Credit Committee approved the new loan,
    and on May 29, 1997, CIBC, along with Bankers Trust, made a commitment to lend
    $1.5 billion (US) to Philip. The new facility was expected to be in place by
    mid-August, 1997.

[29]

CIBC
    relied on the audited financial statements prepared by Deloitte in making its
    decision to enter into the Credit Agreement and would not have made the loan if
    it had known that the financial statements did not accurately reflect Philips
    financial situation.

[30]

The
    engagement letter for Deloittes audit of the financial year ending December 31,
    1996 was finalized on May 22, 1997.

[31]

Deloitte
    knew that the Credit Agreement required Philip to provide CIBC with Philips
    financial statements and an auditors opinion. As it had done in the 1994 and
    1996 credit agreements, Philip represented and warranted in the Credit
    Agreement that all consents and authorizations to provide audited financial
    statements to CIBC for the purpose of entering into the loan had been obtained.
    On the closing of the Credit Agreement, Philip certified that it was in
    compliance with all representations, warranties and covenants under the Credit
    Agreement.

3.

Granting
    partial summary judgment was inadvisable in the context of the litigation as a
    whole

3.1

The motion judges reasons on this issue

[32]

The motion judge rejected the Lenders argument that granting partial
    summary judgment was inadvisable in the context of the litigation as a whole
    and risked duplicative or inconsistent findings at trial.

[33]

He
    wrote, at para. 162 of his reasons, that, [u]pon analysis, CIBCs examples of
    factual disputes, credibility issues, and gaps in the record are a sham and
    there is no risk of duplicative findings on material issues.

[34]

He
    continued, at para. 167:

And, there is no risk of duplicative or inconsistent findings.
    The breach of contract claim does not involve establishing a duty of care and
    the reckless or fraudulent misrepresentation claim also does [not] involve
    establishing a duty of care. For the purpose of this summary judgment motion, I
    make no finding about Deloittes recklessness or whether it performed its
    contractual obligations to Philip.

[35]

The
    motion judge indicated that he had assessed the advisability of a partial
    judgment in the context of the litigation as a whole. He concluded, at para.
    170, that the duty of care issue is discrete from the issues that will be
    decided at trial and the forensic machinery of a trial will not provide a
    better appreciation of the duty of care issue than achieved on this summary
    judgment motion.

3.2
Analysis

[36]

I
    respectfully disagree with the motion judge that there is no risk of
    duplicative or inconsistent findings and that partial summary judgment was
    advisable in this instance.

[37]

The
    motion judge correctly states that the Lenders claim for reckless misrepresentation
    and Philips breach of contract claim do not involve establishing a duty of
    care. However, the Lenders claim for reckless misrepresentation and Philips
    claims arise out of the same factual matrix as the Lenders negligence claim.
    As I will explain below, the facts found by the motion judge in relation to the
    Lenders negligence claim will likely be at issue in the trial of the Lenders
    claim for reckless misrepresentation and Philips claims.

[38]

Therefore,
    there is a real risk of duplicative or inconsistent findings at trial. This
    error taints the motion judges conclusion that partial summary judgment was
    advisable in the context of the litigation as a whole.

[39]

Moreover,
    the summary judgment motion was long and complex. It did not result in any
    party being released from the proceedings. And it did not eliminate nor is it
    expected to materially shorten the lengthy trial that was scheduled at the time
    the summary judgment motion was heard and remains scheduled to begin next fall.
    The evidence of third party directors and officers and other members of the
    Deloitte audit team will be available to the trial judge, possibly providing a
    more accurate factual matrix on which to determine whether Deloitte owed the
    Lenders a duty of care. Similarly, the witness list for the trial indicates
    that, unlike on the motion below, a representative of Deloitte-Verein will be produced
    as a witness at trial. In my view, these are further reasons why, in the
    context of the litigation as a whole, partial summary judgment was not
    advisable and the Lenders negligence claim should be ordered to proceed to
    trial.

[40]

I
    am mindful of the fact that the motion was heard and determined at considerable
    expense to the parties and that the motion judge provided detailed reasons why,
    in his view, the spectre of indeterminate liability negated Deloittes
prima
    facie
duty of care to the Lenders. I acknowledge that judicial resources
    are scarce and that ordering the Lenders claims in negligence to proceed to
    trial will require the trial judge to re-determine this very issue. However, as
    I will explain later in these reasons, I disagree with some of the motion
    judges analysis leading to his conclusion that the spectre of indeterminate
    liability negated Deloittes
prima facie
duty of care to the Lenders. This
    disagreement diminishes my concern about the impact on judicial resources of
    ordering that the Lenders negligence claims proceed to trial.

[41]

With
    this overview, I will briefly expand upon why the facts found by the motion
    judge in relation to the Lenders negligence claim will likely be at issue in
    the trial of the Lenders claim for reckless misrepresentation and Philips
    claims against Deloitte.

[42]

Reckless
    misrepresentation is a kind of fraudulent misrepresentation:
Redican v.
    Nesbitt
, [1924] S.C.R. 135, at p. 154. In the law of torts, a fraudulent misrepresentation
    that causes loss to the recipient grounds an action in deceit or civil
    fraud: Bruce MacDougall,
Misrepresentation
(Toronto: LexisNexis
    Canada, 2016), at para. 5.8. Recently, the Supreme Court held that a claim for
    civil fraud requires proof of the following facts: (1) a false representation
    made by the defendant; (2) some level of knowledge of the falsehood of the
    representation on the part of the defendant (whether through
knowledge or recklessness
); (3) the false representation
    caused the plaintiff to act; and (4) the plaintiffs actions resulted in a
    loss:
Combined Air Mechanical Services Inc. v. Flesch
, 2014 SCC 8,
    [2014] 1 S.C.R. 126, at para. 21. [Emphasis added.]

[43]

The
    third element of civil fraud summarized in
Combined Air
entails
    considering inducement and reliance. As the Divisional Court noted in respect
    of the lenders claims in
Canadian Imperial Bank of Commerce v. Deloitte
    & Touche
(2003)
, 172
    O.A.C. 59, at para. 24, The claims of negligent and reckless misrepresentation
    both require the plaintiffs to prove at trial that there have been
    representations of fact by each of the defendants upon which they relied.

[44]

The
    motion judge found that Deloitte knew that the audited financial statements
    were and would be used by Philip to obtain financing and that CIBC relied on
    the audited financial statements prepared by Deloitte in deciding to enter into
    the Credit Agreement. He also found that CIBC would not have made the loan if
    it had known that the financial statements did not tell the truth of Philips
    financial situation.

[45]

As
    I have indicated above, in its statement of defence Deloitte denies that the
    Original Lenders relied on its audit opinion and presumably the issue of
    reliance will again be an issue at the trial of the Lenders reckless
    misrepresentation claim.  I appreciate that the motion judges finding that
    CIBC relied on the audit opinion is a finding against Deloitte.  However, some
    of the motion judges findings were against CIBC.

[46]

Philip
    pleads that it relied upon the audited statements in charting the course of
    the company and in particular its rapid expansion through a series of
    acquisitions. Again, Deloittes statement of defence denies this assertion.
    The motion judge made findings about Deloittes role and Deloittes purpose for
    writing the audit opinion. He found that:

·

Philip took its own counsel and did not take the counsel or
    advice of Deloitte in making decisions about how to finance its operations and
    its acquisitions. Deloittes role was not to be a business advisor or
    consultant for any business or financing decisions. Deloittes role focussed on
    performing a statutory audit so that Philip could comply with its corporate and
    tax filing disclosure requirements.

·

When the audit opinion was written, Deloittes purpose for
    writing it was to have it read by Philips management and Philips shareholders
    as a supervising collective.

·

The expressed audience for Deloittes audit opinion was the
    shareholders of Philip, and representations were never addressed to any other
    audience.

[47]

Deloittes
    role and the purposes for which Philip could rely on the audited statements
    will clearly be issues at trial.

[48]

Philip
    also claims against Deloitte-Verein and whether Deloitte-Verein shares
    responsibility for Deloittes auditing failures will be adjudicated at the
    coming trial. The motion judge made findings on these very issues. He
    determined the following:

·

Deloitte-Verein is legally distinct from its members and is not
    organized as a partnership. Member firms such as Deloitte are not partners of
    Deloitte-Verein.

·

Deloitte-Verein was not responsible to Philip in any capacity,
    including in relation to the audit of Philips financial statements for the
    years ending December 31, 1995 and 1996.

·

Deloitte-Verein had no relationship with CIBC and played no
    active role in the audits. It made no representations to CIBC and CIBC did not
    rely on anything that Deloitte-Verein did, published or said.

·

The evidence was that there was no relationship between Deloitte
    and Deloitte-Verein on which to assert vicarious liability.

[49]

I
    turn now to the motion judges conclusion that the spectre of indeterminate
    liability negated Deloittes
prima facie
duty of care to the Lenders.

4.       Some comments
    on the motion judges indeterminate liability analysis

[50]

Because
    I would order the issue of whether Deloitte owed the Original Lenders a duty of
    care to be determined at trial, I do not decide this issue.  It will be for the
    trial judge to determine whether Deloitte owed the Original Lenders a duty of
    care, based on applicable law and the record at trial.  However, the motion
    judge provided detailed reasons on the issue of indeterminate liability which
    will no doubt be considered by the trial judge.  Having heard argument, I will
    make a few comments with respect to the analysis undertaken by the motion judge
    that may be helpful to the trial judge.

[51]

To
    provide context for those comments, I will first provide a brief legal
    framework and summarize the motion judges reasons on this issue.

4.1   The framework

[52]

As
    the motion judge detailed, the leading Canadian case on the liability of
    auditors to non-clients who rely on their audit opinions is
Hercules
    Managements Ltd. v. Ernst & Young
, [1997] 2 S.C.R. 165.

[53]

In
    summary,
Hercules

provides,
    at para. 24, that an auditor will owe a
prima facie
duty of care to a
    person if the auditor should foresee that the person will rely on its audit
    opinion and reliance would, in the particular circumstances of the case, be
    reasonable. However, as the Supreme Court of Canada explained, these criteria
    can be quite easily satisfied. In modern commercial society, auditors almost
    always should foresee that many different persons will rely on their reports
    for various reasons. Hence, the policy concern that auditors could be exposed
    to limitless or indeterminate liability arises:
Hercules
, at para. 32.

[54]

Generally
, this policy concern of
    indeterminate liability will serve to negate a
prima facie
duty of
    care at the second stage of what is now the
Anns/Cooper
test:
R.
    v. Imperial Tobacco Ltd.
, 2011 SCC 42, [2011] 3 S.C.R. 45, at paras. 39,
    61-62. However, where indeterminate liability can be shown not to be a concern
    on the facts of a particular case, a duty of care will be recognized.

[55]

In
    cases where the auditor knows the identity of the plaintiff (or of a class of
    plaintiffs) and where the defendants statements are used for the specific
    purpose or transaction for which they were made, indeterminate liability will
    not be a concern:
Hercules
, at para. 37. Although these two factors
    were the focus of the analysis in
Hercules
, the reasons suggest that
    the Supreme Court remained open to the identification of other contextual
    factors that might sufficiently determine the scope of the defendants
    liability:
Hercules
, at paras. 36-41.

4.2   The motion judges
    reasons on this issue

[56]

The
    motion judge held that Deloitte owed the Lenders a
prima facie
duty of
    care, but concluded that the circumstances of this case did not negate the
    concern of indeterminate liability.

[57]

He
    held that, to succeed, the Lenders had to show that this was one of the
    exceptional cases where (a) the auditor knows the lenders identities; and (b)
    the lenders use the auditors work for the purpose for which the auditor undertook
    the work.

[58]

He
    found that Deloitte did not know the relevant lenders identities. Although Deloitte
    knew that a syndicate of lenders would be required to finance Philips
    acquisition plans and its operations and that the lenders would reasonably rely
    on its audit opinions, it did not know the size and composition of the group of
    lenders and the amount they would lend when it undertook its 1996 audit
    engagement or before it completed its audit work. The group of lenders was not
    determinate. The size and composition of the lender group was not known until
    the summer of 1997, by which time Deloitte already had expressed its audit
    opinion.

[59]

Further,
    he found that Deloitte had no way of controlling the number of lenders and the
    amount that they would lend, and therefore no way of controlling the extent of
    its potential liability.

[60]

The
    motion judge accepted Deloittes evidence and found that when the audit opinion
    was written, Deloittes purpose for writing it was to assist Philips
    management and shareholders in their collective supervision of the affairs of
    Philip. He held that the purpose of having it read by Philips lenders for a
    new and large loan did not exist at the time the audit engagement was actually
    made. He wrote, at para. 182:

The purpose of preparing financial statements for the use of
    lenders in their deciding whether to invest in Philip was not the subject of
    Deloittes audit engagement at the time the engagement was actually made, and
    there is no evidence that Philip ever commissioned Deloitte to deliver an
    auditors opinion for purposes other than expressed in the original letter of
    engagement.

[61]

The
    motion judge concluded that it did not make sense to think that Deloitte
    undertook an audit for a purpose that did not yet exist; the duty of care in
    making a representation that the financial statements are free of material
    misstatement would be formed at the time when the work began. The
    misrepresentation was made when Deloitte released its audit opinion to Philip
    in the third week of March 1997, before there even were discussions with CIBC
    about a $1.5 billion loan.

[62]

Further,
    Deloittes audit opinions were incorporated in the Auditors Report to
    Shareholders, addressed, To the Shareholders of Philip. The expressed
    audience was the shareholders of Philip and representations were never
    addressed to any other audience.

[63]

The
    motion judge rejected the argument that Deloitte must be taken to have
de
    facto
consented to the use of its audit opinion for the $1.5 billion loan
    because it knew that its audited statements were disclosed for the 1994 credit
    agreement, would be disclosed for the 1996 credit agreement, and there would be
    more borrowing to finance Philips ambitious growth plans. The motion judge
    explained that he did so because the audits were undertaken and Philips
    financial statements completed with an audit opinion dated as of February 26,
    1997 and delivered in March at a time before Philip began discussions for a
    $1.5 billion loan. The temporal issue was determinative.

[64]

The
    motion judge also rejected the Lenders argument that Deloittes failure to
    address any restrictions on the use of its audit report in its engagement
    letter, as required by Deloittes Audit Manuals, was significant.
[2]
He reasoned that one need not disclaim a non-existent duty of care. Further, it
    makes no sense to disclaim responsibility for the use of the audited statements
    for the purposes of undetermined lenders-plural who were yet to be constituted
    as a syndicate and who themselves had not determined whether they were lending
    any amount of money.

4.3  Comments

[65]

As
    I have said, I am not in complete agreement with the motion judges approach.

[66]

In
    my view, the overriding question is whether indeterminate liability can be
    shown not to be a concern on the facts of a particular case. It may be shown by
    establishing that the auditor knows the identity of the plaintiff (or of a
    class of plaintiffs) and that the auditors statements were used for the
    specific purpose or transaction for which they were made. But it is possible
    that indeterminate liability can otherwise be shown not to be a concern on the
    facts of a particular case.

[67]

The
    motion judge found that, 15 days before the engagement letter for the audit of
    the year ending December 31, 1996 was finalized, Philip advised Deloitte that
    Philip had negotiated a new $1.5 billion credit facility to be underwritten by
    CIBC, Wood Gundy and Bankers Trust. It appears that, ultimately, only CIBC and
    Bankers Trust underwrote the loan. The motion judge found that CIBCs Credit
    Committee approved the new loan on May 15, 1997, so quite possibly Deloitte, as
    well as Philip, knew by then that only CIBC and Bankers Trust would underwrite
    the new loan. After the commitment was finalized, CIBC made efforts to
    syndicate the loan over the ensuing months. In an underwritten transaction such
    as the Credit Agreement, knowledge of the number and identity of the members of
    the lending syndicate and the amount to be advanced by each member of the
    syndicate may not be necessary to dispel the spectre of indeterminate
    liability. It might suffice if the auditor knew the identity of the committed
    lead lender or lenders and the aggregate amount of the credit facility  the
    auditors maximum potential liability.

[68]

Nor
    do I agree with the motion judge that the purpose of the audit must
    necessarily be determined at the time that work on the audit begins.
Hercules
did not preclude the possibility that an audit could have multiple purposes:
Hercules
,
    at paras. 48-51. The purposes of the audit can change during the course of the
    engagement, and surely an auditor can consent  explicitly or otherwise  to a particular
    person or class of persons relying on its audit opinion for a particular type
    of transaction, even after the audit is completed and the audit engagement
    letter is finalized. Consent to reliance would eliminate the spectre of
    indeterminate liability.

[69]

Regarding
    the purposes of the audit in this case, I do not agree with the motion judge
    that the fact that Deloittes opinion was incorporated into the Auditors
    Report to Shareholders, addressed To the Shareholders of Philip indicated
    that the sole purpose of the audit opinion was to provide representations to
    the shareholders. The motion judge elsewhere described the intended audience as
    shareholders
and
management. There was no indication in the motion
    judges reasons that addressing the auditors opinion in this manner was anything
    other than standard practice or that an auditor would address its opinion
    differently if the opinion served more than the purpose of providing
    representations to shareholders

or even to
    management.

[70]

Further,
    the motion judge appears to have relied on the engagement letter
[3]
in concluding that the purpose of the engagement was merely to assist Philips
    shareholders and management in their collective supervision of Philips affairs.
    In so doing, he appears to have granted substantial weight to Deloittes
    subjective intention. To the extent that the determination of the purposes of
    an audit turns on the terms of the audit engagement letter, it would be an
    error to interpret the engagement letter from Deloittes subjective perspective
    rather than to construe the letter holistically and contextually in determining
    the parties objective intention:
Sattva Capital Corp. v. Creston Moly
    Corp.
, 2014 SCC 53, [2014] 2 S.C.R. 633, at para. 57;
UBS Securities
    Canada Inc. v. Sands Brothers Canada Ltd.
, 2007 ONCA 405, 224 O.A.C. 315,
    at para. 2; S.M. Waddams,
The Law of Contracts
, 6th ed. (Toronto:
    Canada Law Book, 2010), at para. 141.

[71]

In
    determining the purpose of the 1996 audit, the trial judge should consider the
    complete factual matrix that emerges at trial, which may include Deloittes
    ongoing position as Philips auditor from 1991 to 1999, Philips series of
    credit agreements with CIBC during those years, each providing for increase of
    credit and each containing similar financial disclosure terms, and Deloittes
    knowledge of Philips borrowing needs. Then, the trial judge should determine
    whether the factual matrix justifies the implication that Deloitte had accepted
    that one of the purposes of the 1996 audit was to provide financial disclosure
    to CIBC so that CIBC could decide whether to provide the credit that Philip
    required.

5.       Disposition

[72]

For
    the reasons above, I would allow the appeal and direct that the issue of
    Deloitte and Deloitte-Vereins liability to the Lenders in negligence proceed
    to trial with the other claims. The parties advised that they were confident
    that they could agree on the costs of the appeal and costs below. I would
    direct that, if they are unable to do so, they provide brief written
    submissions on costs within 21 days.

Released: AH  DEC 08 2016

Alexandra Hoy
    A.C.J.O.

I agree M.L. Benotto
    J.A.

I agree Grant
    Huscroft J.A.







[1]

As the motion judge did, I refer to the respondents Deloitte
    & Touche, Deloitte & Touche LLP, Deloitte Touche Tohmatsu, and Deloitte
    Touche Tohmatsu LLP collectively as Deloitte.



[2]
In its Audit Planning Memo, dated December 31, 1996, Deloitte quantified its
    engagement risk as higher than normal and identified accountability to
    lenders as a factor affecting its assessment. Deloittes Audit Manuals provided
    that where engagements were classified as greater than normal risk, Deloittes
    engagement letter needed to address any restrictions on the use of its audit
    report.



[3]
The engagement letter states that the purpose of Deloittes engagement to audit
    Philips financial statements is to evaluate the fairness of presentation of
    the statements in conformity with generally accepted accounting principles. It
    further states that the objective of the audit is the expression of an opinion
    on Philips financial statements.


